       Case: 3:18-cr-00145-wmc Document #: 1 Filed: 10/11/18 Page 1 of 2


                                                                                         DOC HO
                                                                                         ~T !FILED
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN                           OV1 11 Pi I: 52


UNITED STATES OF AMERICA                               INDICTMENT

              V.                                  Case No.     I?> -C,z- /l(~ - tJMC...
                                                             18 U.S.C. § 2252(a)(4)(B)
KYLE B. OLSON,                                               18 U.S.C. § 2252(b)(2)
                                                             18 u.s.c. § 2253

                            Defendant.


THE GRAND JURY CHARGES:

                                         COUNTl

       On or about July 18, 2018, in the Western District of Wisconsin, the defendant,

                                    KYLE B. OLSON,

knowingly possessed an Apple iPhone 6+ cell phone containing visual depictions that had

been produced using materials which had been shipped and transported in interstate and

foreign comme rce, specifically, the Apple iPhone 6+ cell phone, and the production of such

visual depictions involved the use of minors engaging in sexually explicit conduct, and at

least one of the depictions involved a prepubescent minor or a minor who had not attained

12 years of age.

   (In violation of Title 18, United States Code, Sections 2252(a)(4)(B) and 2252(b)(2)).

                              FORFEITURE ALLEGATION

       As a result of the offense charged in Count 1 of this indictment, and upon

conviction for violating Title 18, United States Code, Section 2252(a)(4)(B), the

defendant,
         Case: 3:18-cr-00145-wmc Document #: 1 Filed: 10/11/18 Page 2 of 2




                                       KYLE B. OLSON,

shall forfeit to the United States pursuant to Title 18, United States Code, Section 2253,

his right, title, and interest in the following:

         (1)   Any and all visual depictions which contain images which are or appear

to be child pornography, together with the storage media in which they are contained.

         (2)   Any and all property used or intended to be used to commit or to promote

the commission of the aforementioned offense, including an Apple iPhone 6+ cell

phone.

                                             A TRUE BILL



                                             p~

                                             Indictment returned:   ~e,/   i,i /   ~~



SCOTT C. BLADER
United States Attorney




                                                   2
